DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiyama et al. (US Pat. Pub. No. US 2015/0277368 A1)
Regarding claim 1, Nishiyama et al. discloses an image forming apparatus (a laser printer) 1 comprising: an apparatus main body 2 having an opening A that is closed by a cover portion 21 (paragraph [0025] and Fig. 1); a drum unit 6 including a rotatably supported photoconductor drum 61 and attached through the opening A to an inside of the apparatus main body 2 in a detachable manner (paragraphs [0028] and [0032]; Figs. 1 and 3); and a developing unit 7 including a rotatably supported developing roller 71 and a developing unit projection 71A and attached to the drum unit 6 in a detachable manner, the developing unit projection 71A being formed to project out from opposite sides of the developing unit 7 along an extension line of a rotation shaft 71A of the developing roller 71 (paragraph [0059]; Figs. 1 and 2), wherein the apparatus main body 2 includes a first developing projection guide portion 26 configured to guide the developing unit projection 71A from a first start position to a relay position in the apparatus main body 2, the relay position located closer to the photoconductor drum 61 than the first start position (Figs. 1-3), and the drum unit 6 includes a second developing projection guide portion 65D configured to, succeeding from the first developing projection guide portion 26, guide the developing unit projection 71A from the relay position to a first end position 65D2, the first end position 65D2 located closer to the photoconductor drum 61 than the relay position (paragraphs [0058]-[0060]; Figs. 1, 3 and 6A).
Regarding claim 2, Nishiyama et al. discloses wherein the drum unit 6 further includes a biasing mechanism (a pressing portion) 10 that elastically biases the developing unit 7 in a 
Regarding claim 7, Nishiyama et al. discloses an image forming apparatus 1 comprising: an apparatus main body 2 having an opening A that is closed by a cover portion 21 (paragraph [0025] and Fig. 1); a drum unit 6 including a rotatably supported photoconductor drum 61 and attached through the opening A to the apparatus main body 2 in a detachable manner (paragraphs [0028] and [0032]; Figs. 1 and 3); and a developing unit 7 including a rotatably supported developing roller 71 and attached to the drum unit 6 in a detachable manner, wherein the drum unit 6 forms an attachment space 65E in which the developing unit 7 is disposed, and includes a handle portion 67 configured to be gripped by a hand that accesses the handle portion 67 through the attachment space 65E, and by being attached to the drum unit 6, the developing unit 7 closes a path including the attachment space 65E through which the handle portion 67 is accessed by the hand (Figs. 1-3, 6A, 10A and 10B).
Regarding claim 9, Nishiyama et al. discloses wherein one of the drum unit 6 and the developing unit 7 includes a fitting recessed portion 65D2 of a recessed shape (Fig. 6A), and the other of the drum unit 6 and the developing unit 7 includes a fitting projection portion 71A configured to be fitted to the fitting recessed portion 65D2 only when the developing unit 7 is attached to the drum unit 6 in a predetermined normal direction (paragraphs [0028] and [0032]; Figs. 1 and 3), thereby preventing the developing unit 7 from being attached to the drum unit 6 in a direction other than the normal direction (paragraphs [0028] and [0032]; Figs. 1 and 3).

Allowable Subject Matter
Claims 4-6 are allowed.
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 4 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a second developing unit projection provided on an opposite side to the first developing unit projection with respect to the primary gear in a state where the developing unit has been attached to the drum unit, the second developing unit projection projecting out from the opposite sides in parallel to the first developing unit projection, and the drum unit includes: a first support surface that supports the first developing unit projection against a moment of a force that is applied from the primary gear to the developing unit via the secondary gear, the first support surface being parallel to a biasing direction of the biasing mechanism; and a second support surface that supports the second developing unit projection against the moment of the force, the second support surface being parallel to the biasing direction” as set forth in the claimed combination.

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fukamachi et al. (US Pat. Pub. No. US 2008/0240774 A1) discloses an image forming apparatus comprising: an apparatus main body; a drum unit including a photosensitive drum; and a developing unit including a developing roller and attached to the drum unit in a detachable manner, wherein the drum unit forms an attachment space in which the developing unit is disposed, and includes a handle portion.
Fukamachi et al. (US Pat. No. 9,383,720 B1) discloses an image forming apparatus comprising: an apparatus main body; a drum unit including a photosensitive drum; a developing unit including a developing roller and a developing unit projection and attached to the drum unit in a detachable manner; and a biasing mechanism that elastically biases the developing unit.
Uyama et al. (US Pat. Pub. No. US 2018/0299823 A1) discloses an image forming apparatus comprising: an apparatus main body; a drum unit including a photosensitive drum; a developing unit including a developing roller and a developing unit projection and attached to the drum unit in a detachable manner; and a biasing mechanism that elastically biases the developing unit.
Sato et al. (US Pat. No. 10,175,628 B1) discloses an image forming apparatus comprising: an apparatus main body; a drum unit including a photosensitive drum; a developing unit 
Sato et al. (US Pat. Pub. No. US 2019/0179259 A1) discloses an image forming apparatus comprising: an apparatus main body; a drum unit including a photosensitive drum; a developing unit including a developing roller and a developing unit projection and attached to the drum unit in a detachable manner; and a biasing mechanism that elastically biases the developing unit.
Yamada et al. (EP 0 527 422 A2) discloses an image forming apparatus comprising: an apparatus main body; a drum unit including a photosensitive drum; a developing unit including a developing roller and a developing unit projection; and the apparatus main body including a developing projecting guide portion and a drum projection guide portion.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
January 27, 2022